         Case 1:21-cr-10018-PBS Document 46 Filed 04/16/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                    )
                                            )
                                            )
              v.                            )
                                            )      Crim. No. 21-10018-PBS
GANG CHEN,                                  )
                                            )
                                            )
              Defendant.                    )


                           GOVERNMENT’S NOTICE OF FILING

       The United States hereby gives notice that today it filed with the Court, through the

Classified Information Security Officer, a pleading entitled “Government’s Classified Motion and

Memorandum of Law in Support of Protective Order Pursuant to Section 4 of the Classified

Information Procedures Act and Rule 16(d)(1) of the Federal Rules of Criminal Procedure.”



                                            Respectfully Submitted,

                                            NATHANIEL R. MENDELL
                                            ACTING UNITED STATES ATTORNEY

                                    By:     /s/ Jason A. Casey
                                            Jason A. Casey
                                            B. Stephanie Siegmann
                                            ASSISTANT U.S. ATTORNEYS

                                            David Aaron
                                            TRIAL ATTORNEY
                                            U.S. DEPARTMENT OF JUSTICE
                                            NATIONAL SECURITY DIVISION
